Loring, J.
The plaintiff in this case was the defendant in Phillips v. Chase, 203 Mass. 556. He has brought this bill against the defendants as trustees of certain property put in trust in 1884 by Mrs. Culliton (who later became Mrs. Chase), seeking to have them directed to hold that property in trust for him. The bill is also brought against the defendants as trustees of certain other property held by them under the will of Mrs. Chase’s mother, and the plaintiff seeks to have them directed to hold in trust for him that portion of the property of Mrs. Chase’s mother the income of which was payable to Mrs. Chase during her life. The basis of the plaintiff’s claim in both cases is the same, namely: On Mrs. Chase’s death her adopted son Woodruff Chase was her only heir and next of kin, and the *249plaintiff is the only heir and next of kin of his son Woodruff. But thé decree affirmed in Phillips v. Chase, 203 Mass. 556, decided that Woodruff Chase never was Mrs. Chase’s heir. That question is res judicata between the plaintiff on the one side and Mrs. Chase’s next of kin by blood on the other; and it is Mrs. Chase’s next of kin by blood who are the persons beneficially interested in the trust property here in question if the plaintiff’s claim through his son is not a good one. It is of no consequence that the plaintiff has brought the bill against the trustees alone, that is to say, without having joined as parties defendant those beneficially interested in the property. The next of kin by blood are the real parties defendant in the case at bar, and the doctrine of res judicata applies as much as if they were technically the parties and the only parties to this cause. See In re Defries ; Norton v. Levy, 48 L. T. (N. S.) 703.
For that reason it is not necessary to consider the fact that the question decided in Phillips v. Chase was a question of status, as to which see Hood v. Hood, 110 Mass. 463.
This disposes of all the plaintiff’s claim except his claim as statutory heir of his wife. This claim is confined to the first property mentioned above. By the terms of that trust this property was to be divided on Mrs. Chase’s death “ precisely as said Jeannie P. Culliton had then died unmarried, intestate and possessed of said property in her own right.” The plaintiff asks us to read into the agreement creating that trust after the word “ unmarried ” the words “ to said Culliton,” so that the agreement shall read “precisely as if said Jeannie P. Culliton had then died unmarried to said Culliton, intestate and possessed of said property in her own right.”
The plaintiff’s first contention is that if the agreement is construed literally it is void because in fraud of the plaintiff’s marital rights. That contention cannot be maintained. This agreement was made in February, 1884. At that time Mrs. Chase was the wife of Culliton. She did not get a divorce from Culliton until June, 1888, and she was married to the plaintiff in January, 1889. Apart from the difficulties raised by the cases of Kelley v. Snow, 185 Mass. 288, and Leonard v. Leonard, 181 Mass. 458, it is plain that the agreement was not in fact made in fraud of the marital rights of the plaintiff.
*250His second contention is that the words used by Mrs. Culliton should not be given their natural meaning and he has sought to support this contention by citing a great number of cases, beginning with Maberly v. Strode, 3 Ves. 450, and ending with In re Brydone’s settlement, [1903] 2 Ch. 84. These are cases in which the context has led the court to construe the words “ die unmarried ” to mean die a widow in place of die a spinster. The plaintiff especially relies on Clarke v. Colls, 9 H. L. Cas. 601, and goes so far as to say that it “ covers our case exactly except that as a husband is here a direct heir he would come in as such in the first instance instead of through the child.-” That case may be taken as an example of the application to the case at bar of the cases cited by the plaintiff. Clarke v. Colls was the case of a marriage settlement of the property of the prospective wife, in which it was provided (in effect) that if her children did not inherit as therein provided the property should go as if she “ had died possessed thereof intestate and unmarried.” She died in giving birth to a boy and her son survived her one day. On her husband’s death his legal representative claimed the property as the next of kin of the son. It was held that the words “ as if she died intestate and unmarried” meant as if she died intestate and a widow, not as if she died intestate without having been married. This conclusion was reached for the reason that if she had survived her husband and had married again and had had children, the property would have gone to collateral kindred to the exclusion of her own children if the word “unmarried” were construed to mean without having had a husband. The result reached in that case was that the father took, and in the case at bar the plaintiff is trying to make out that he, the father, takes. But there is no other respect in which the two cases are alike. The father took there because his child took and it was held that it could not be assumed that a marriage settlement is intended to exclude the children of any marriage and give the property to collateral kindred. And again, what was done there was to construe the words “ if she died intestate and unmarried ” to mean if she died a widow. But this plaintiff is not now asking us to construe the words of this agreement in that way. So construed he does not take. What the plaintiff asks us to do is to construe those words to mean as *251if she died unmarried to her first husband. This long array of eases does not help the plaintiff in that contention. All that they decide is that the context may show whether “ die unmarried ” means die a widow rather than die a spinster.
The context in the case at bar not only does not help the plaintiff in this contention of his but it affords additional reasons for not reading into the agreement the words he asks us to read into it. The whole of the clause relied upon by the plaintiff is in these words: “ It being distinctly understood that the said William H. Culliton is not to be included among her heirs-at-law, and that neither he nor his legal representatives are to receive upon the death of said Jeannie P. Culliton any portion of said trust property, which upon her death is to be divided precisely as if the said Jeannie P. Culliton had then died unmarried, intestate and possessed of said property in her own right.” By the first clause Mrs. Culliton, as she was then, had provided that Culliton “ is not to be included among her heirs-at-law,” and that “ neither he nor his legal representatives are to receive upon the death of said Jeannie P. Culliton any portion of said trust property.” The clause here in question presumably was inserted to add something to that provision. What Mrs. Culliton added was: “ which [trust property] is to be divided precisely as if the said Jeannie P. Culliton had then died unmarried, intestate and possessed of said property in her own right.” Culliton was excluded by the first clause. The second clause was to exclude all persons except those who would take if she died unmarried and intestate.
But in addition to that, construed in the light of Mrs. Culliton’s experience in marrying Culliton, there is every reason to suppose that she wanted to arrange this property (as the words used by her say) so that it would not be an inducement to another man to marry her, that is to say, so that no husband would take it on her death.
The entry must be

Bill dismissed.